157 S.W.3d 780 (2005)
In the Matter of the Care and Treatment of James PURK, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 62361.
Missouri Court of Appeals, Western District.
March 22, 2005.
Emmett D. Queener, Columbia, MO, for appellant.
James R. Layton, Assistant Attorney General, Jefferson City, MO, for respondent.
Before HOWARD, P.J., ULRICH and BRECKENRIDGE, JJ.

ORDER
PER CURIAM.
James Purk appeals the judgment of the probate division finding him to be a sexually violent predator and committing him to the custody of the Department of Mental Health. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The probate division's judgment is affirmed. Rule 84.16(b).